Citation Nr: 1607364	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability based on aggravation of a pre-existing condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2015 the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran had a left knee disability prior to service which was not shown to have been aggravated beyond the normal course of the condition by service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In February 2013, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was provided with a VA examination in December 2013 and an opinion as to aggravation specifically was furnished in March 2014 after a thorough review of the record.  There is no argument or indication that either the examination or the opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), as follows: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under section 1111, however, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096; Jensen, 19 F.3d at 1417.

Facts

The Veteran seeks service connection for a left knee disability, which the record clearly shows pre-existed his entrance to service.  He asserts that the injury, a condylar fracture of the left distal fibula had resolved prior to service but was aggravated when serving at his final duty station aboard an air craft carrier.  Specifically, he noted that the continual need to go up and down ladders, the constant motion of the ship, and the physical demands of his service caused him to experience progressively worsening knee pain.  He received conservative treatment in service to include physical therapy, but it was unsuccessful, and he was administratively separated.

At the time of service entrance in 1972, the examiner indicated that the Veteran's lower extremities were abnormal, noting a history of traumatic injury to the left knee a year prior.  The Veteran supplied a statement from his treating physician which described a diagnosis of a healed fracture of the left distal femoral epiphysis with a closed reduction.  The doctor stated that the Veteran tolerated treatment well, had not had any problems, and had not been seen for further treatment in a year and half, so his prognosis for recovery was good.  

Treatment records during the Veteran's period of service showed that he sought treatment in December 1972.  At that time, he reported that he had begun to experience pain at night, locking and lapsing aggravated by ladders, with no recent swelling.  He reported that since going aboard ship he had increased pain, with minimal improvement from physical therapy.  X-rays taken at the time showed a spur on the medial femoral condyle and the provider diagnosed chondromalacia patella and arthritis.  He was given a profile related to his left knee in January 1973 which prohibited heavy lifting, prolonged standing, or walking for two weeks and noted that a medical board was pending.  The medical board opinion stated that the Veteran's symptoms were related to his level of physical activity and that the underlying disability had not been aggravated as a result of his service.  

The Veteran has submitted several written statements regarding his left knee disability.  He stated that his duties included moving and lifting equipment, cleaning, and standing watch with resulting knee pain and strain.  He asserted that was accepted into service with his pre-existing knee disability, signifying a waiver from the Navy, that he had no problems in his early training and boot camp and for the first few months aboard the aircraft carrier.  He argued that he re-injured his knee after eight months in service, after the end of the "not our fault period," and that it was due to the conditions of his service at his ultimate duty station.

In December 2013, the Veteran was provided a VA examination of his left knee (SEE VIRTUAL VA, CAPRI RECORDS RECEIVED IN 12/2013).  He gave a history of left femur fracture in high school with casting for thirteen weeks, and described fatigue in service with lifting, carrying, and traversing stairs.  After leaving the service he worked in the construction field for several years and sustained a second injury to his left knee in the 1980s in a skiing accident, with resulting reconstruction of his anterior cruciate ligament (ACL).  He complained of ongoing pain, needing to use a knee brace for instability, and flare-ups of increased pain and swelling six to eight times per year.  On physical examination, he had limitation of motion to 120 degrees of flexion, but full extension to 0 degrees, with pain at the end points.  The examiner stated his opinion that the Veteran's pre-existing left knee disability was not aggravated by his service, because the complaints of pain, fatigue, and reduced strength in service were a result of increased activity of a type likely to be expected from the severity of the pre-existing injury, and did not represent aggravation of that injury.  

An addendum opinion was obtained in March 2014 after the examiner had an opportunity to review the entire claims file, including medical records.  Based on this additional information, the VA examiner's opinion remained unchanged, affirming that the Veteran's pre-existing knee disability had not been aggravated by his service.  Specifically, the examiner observed that the Veteran had not regained his full strength or range of motion at the time of service entry and that the increased pain and fatigue complaints were to be expected.  Thus, the increased complaints of pain were not aggravation beyond the normal progression of the condition but were what would be expected based on the nature of the Veteran's disability and treatment prior to service.

In March 2014, the Veteran submitted a statement prepared by his father recounting his recollections of the Veteran's problems with his left knee.  He recalled that the recruiting officer had requested submission of X-rays showing his football injury and the healed knee thereafter before the Veteran would be admitted to the U.S. Navy.  After boot camp, the Veteran was assigned to an aircraft carrier and wrote home about his duties in service, with pain in his knees from climbing ladders and bumping against the rungs.  The Veteran was treated at a Navy hospital in the Philippines prior to being discharged on medical grounds, which the Veteran's father noted occurred just days after his 18th birthday and after he signed a document indicating that he understood it would impact his ability to claim future benefits.  

At hearing in December 2015, the Veteran testified regarding the circumstances of his original knee injury and the symptoms he experienced in service.  He testified that he was able to do everything in boot camp without any problems with his left knee.  Once aboard the aircraft carrier, though, he had issues with climbing the steep ladders and tall stairs and occasionally fell during his watches.  He noted that some of the falls he took resulted in continuous pain rather than pain that subsided over time, which he thought was due to a partial small meniscus tear; he sought treatment in sick bay and was given painkillers and occasional bed rest.  However, once he returned to his duties, his pain would return in a matter of a few days.  He stated that he truly believed that he had a degenerative left knee disability which had been aggravated by his military service.   

Analysis

As discussed above, the Veteran's left knee was injured during a high school football game prior to his entering the U.S. Navy in 1972.  That injury was noted at the time of his entrance to service, complete with documentation from his treating physician regarding the diagnosis and treatment received.  As such, the Veteran cannot be presumed to have been sound at the time of service entry and the burden is on the Veteran to demonstrate that his pre-existing disability was aggravated beyond the normal course of the condition as a result of his military service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Veteran has provided his own statement and the statement from his father in support of his claim that his pre-existing left knee disability was aggravated in service.  Specifically, he has noted the level of his current symptoms of pain and instability and possible need for additional surgery as proof that his condition has continued to deteriorate since service.  He has also argued that his service treatment records showing increased pain and fatigue in service after arriving aboard the aircraft carrier, but not during boot camp, are proof that his pre-existing disability had been aggravated in service.  While the Veteran is competent to report on things within his direct experience, to include the symptoms he experienced and the treatment he has received, he does not have the necessary training or experience to offer a medical opinion about the cause of those symptoms and treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has not provided a medical opinion of any kind supporting his assertion that his left knee disability was aggravated in service beyond the normal course of the condition.  Rather, the only medical opinion of record with respect to the Veteran's left knee is that of the VA examination in December 2013 with follow-up in March 2014.  The VA examiner stated that, based on the severity of the Veteran's left knee injury prior to service and the nature of his complaints in service, aggravation of the pre-existing condition was not shown.  Rather, the examiner stated that the increased pain and fatigue experienced by the Veteran in service were to be expected as a result of increased use and demands placed upon the left knee in service and were the natural course of the condition.  The examiner also noted that at least part of the Veteran's current left knee disability was the result of a skiing accident more than 10 years after service separation.

The Board acknowledges 38 C.F.R. § 3.306(a), which holds that a preexisting injury will be considered to have been aggravated by active service where there is an increase in disability during service unless there is a specific finding that the increase is due to the natural progress of the disease.  Here, however, the examiner found that the symptoms in service were an expected progression of the disorder.  From a fair reading of the examiner's response, he believed that the increased symptoms were temporary, due to fatigue based on in-service demands, and did not alter the overall course of knee symptoms.

In light of the evidence as set forth above, the Board finds that the Veteran has not shown that his left knee disability was aggravated beyond the normal course of the condition in service.  As such, service connection is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


